Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 1 of 16

 

 

Standard Operating

GEORGIA DEPARTMENT OF CORRECTIONS
Procedures

 

Policy Name: Statewide Grievance Procedure

 

Policy Number: 227.02 Effective Date: 2/26/2018

Page Number: 1 of 16

 

Commissioner Facilities Division

 

 

Authority: Originating Division:

Access Listing:
Level IT: Required Offender
Access

 

 

 

Authority:
A. GDC Board Rules: 125-2-4-.23;
B. GDC Standard Procedures (SOP's): 208.06 Prison Rape Elimination

C. ACA Standards: 2-CO-3C-01, 4-4281 (Ref. 3-4268) (MANDATORY), 4-4284,
and 4.4394,
Definitions:

A. Active Grievance - A grievance that is currently being worked at the local
facility level and has not been resolved or appealed to the Commissioner's level.

 

C. Business Day - Monday through Friday excluding state holidays.

D. Calendar Day - Calendar Day is considered a 24-hour time period from
midnight to midnight Monday through Sunday.

 

Lh ft ‘fl ,
Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 2 of 16

 

 

GEORGIA DEPARTMENT OF CORRECTIONS
Standard Operating Procedures

Policy Name: Statewide Grievance Procedure

 

 

 

 

 

 

Policy Number: 227.02 Effective Date: 2/26/2018 Page Number: 2 of 16

Authority: Originating Division: Access Listing:

Commissioner Facilities Division Level I: Required Offender
Access

 

 

 

 

E, Emergency Grievance - An unexpected situation involving a significant
threat to the health, safety or welfare of an Offender that requires prompt action.

F. Good Cause - A legitimate reason involving unusual circumstances that
prevented the Offender from timely filing a grievance, appeal, or Attachment 10
Active Grievances Process Form. Examples include: serious illness, being
housed away from a facility covered by this procedure (such as being out on a
court production order or for medical treatment).

G. Grievance Coordinator - The individual assigned by the warden or
superintendent to manage the grievance process at the local facility and serve as
the primary point-of-contact.

H. Offender - A person who has been placed under the supervision of Georgia
Department of Corrections,

I Physical Force Compliance - Allegation of staff use of force that is in alignment
with the letter of, the intent of, and the purpose of GDC written policy and
procedures.

J. Physical Force Non-Compliance - Allegation of staff use of force that is NOT
in alignment with the letter of, the intent of, and the purpose of GDC written
policy and procedures.

K. Sexual Abuse - As defined in SOP No. 208.06, Prison Rape Elimination Act ~
(PREA) Sexually Abusive Behavior Prevention and Intervention Program.

L. Sexual Harassment - As defined in SOP No. 208.06 Prison Rape Elimination
Act - (PREA) Sexually Abusive Behavior Prevention and Intervention Program.

IV. Statement of Policy and Applicable Procedures:

A. General information:

1, Notice to Offenders. Upon entering the Department of Corrections, each
Offender must receive an oral explanation of the grievance procedure. The
Offender must also receive a copy of the Orientation Handbook for
Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 3 of 16

 

Standard Operating Procedures

GEORGIA DEPARTMENT OF CORRECTIONS

 

Policy Name: Statewide Grievance Procedure

 

 

 

 

 

Policy Number: 227.02 Effective Date: 2/26/2018 Page Number: 3 of 16
Authority: Originating Division: Access Listing:
Commissioner Facilities Division

Level II: Required Offender
Access

 

 

Offenders, which includes instructions about the procedure. The Offender’s
receipt of an oral explanation of the grievance procedure and Orientation
Handbook will be noted in the Offender’s institutional file. Additionally,
Offenders may access a copy of this policy in its entirety at the facility

library.

2. No Offender may be denied access to this procedure.

a. Grievance forms must be available in the control rooms of all living units
and must be provided upon request by an Offender. For Offenders in
isolation and segregation areas, staff assigned to those areas must
provide these forms upon request by an Offender.

b. Offenders are not prohibited from assisting other Offenders from filling

out any forms attached to this SOP. However,
4 grievance on behalf of another Offender.

one Offender may not file

c. Institutional staff will assist Offenders who heed special help filling out
the grievance forms (i.e., due to language barriers, illiteracy, or physical

or mental disability) upon request.

3. Retaliation against an Offender for filing a grievance is strictly prohibited.
The prohibited retaliation includes, but is not limited to, disciplinary sction

against the Offender for filing a grievance.

4. Informal Dispute Resolution: The Department encourages Offenders to try to
resolve complaints on an informal basis before filing a grievance, However,
an Offender is not required to attempt an informal resolution before filing a

grievance,

5. The grievance procedure is not intended to circumvent routine administrative

processes (i.¢., clothing requests, sick call, etc.).

B. Grievances:
Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 4 of 16

GEORGIA DEPARTMENT OF CORRECTIONS
Standard Operating Procedures

Policy Name: Statewide Grievance Procedure

 

 

 

 

 

 

 

 

 

Policy Number: 227.02 Effective Date: 2/26/2018 Page Number: 4 of 16

Authority: Originating Division: Access Listing:

Commissioner Facilities Division Level II: Required Offender
Access

 

 

 

 

1. Grievable Issues: Except as provided below, an Offender may file a
grievance about any condition, policy, procedure, or action or lack thereof
that personally affects the Off .

2. Non-grievable Issues: An Offender may not file a grievance about any of the
following issues:

a. Matters that do not personally affect the Offender;

b. Matters over which the Department has no control, including parole
decisions, sentences, probation revocations, court decisions, and any
matters established by the laws of the state;

c. Disciplinary actions, including any wamings, sanctions, fees, or
assessments: The disciplinary appeal procedure is located in SOP 209.01,
Offender Discipline;

¢. Invoiuntary assignments to Administrative Segregation: The procedure to
appeal such assignment is located in SOP 209.06, Administrative
Segregation;

f. Co-pay charges assessed for health care: The procedure to appeal stich
charges is located in SOP 5307.04.03, Offender/ Probationer Health
Concerns or Complaints;

g. Transfers of Offenders between institutions;

h. Housing assignments, program assignments, security classifications or
work assignments, unless there is an alleged threat to the Offender’s
health or safety. The procedure to appeal such assignments is located in
SOP 220.03, Classification Committee;

i. Requests for special religious accommodation outside the
accommodations allowed for by policy: The procedure to file a special
religious request is located in SOP 106.11, Religious Accommodations.
Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 5 of 16

 

 

[ GEORGIA DEPARTMENT OF CORRECTIONS
Standard Operating Procedures

Policy Name: Statewide Grievance Procedure

 

 

 

 

 

Policy Number: 227.02 Effective Date: 2/26/2018 Page Number: 5 of 16

Authority: Originating Division: Access Listing:

Commissioner Facilities Division Level Il: Required Offender
Access

 

 

 

 

 

 

However, Offenders may file grievances regarding the Department or a
staff member’s alleged failure to adhere to current policy regarding
religious accommodations;

according to SOP 208.06, Prison Rape Elimination Act: Sexually Abusive
Behavior Prevention and Intervention Program; or

k. GOAL Devices (tablets) including issuance, usage, access, loss or
termination of privileges, repair or replacement of the tablets, etc. An
issue with this device should be addressed at the facility with the J-Pay
Point of Contact designated by the Warden. Use of the tablet is a
privilege, not a right.

3. An Offender may file a gfievance alleging retaliation or harassment,
‘regardless of the form of the alleged retaliation or harassment.

4. An Offender is limited to two (2) Active Grievances:

a. If an Offender’s new grievance would exceed the two (2) Active
Grievances limit, the Grievance Coordinator will advise the Offender that
he may voluntarily drop one (1) of the two (2) Active Grievances
utilizing Attachment 10, Active Grievances Process Form. The Grievance
Coordinator will keep a hard copy of the grievance and Attachment 10,
Active Grievances Process Form, in the Grievance Coordinator's office.

b. The Offender must return Attachment 10, Active Grievances Process
Form and the new grievance to his Counselor within five (5) Calendar
Days of receipt of Attachment 10, Active Grievances Process Form, to
drop one (1) of the two (2} Active Grievances. The Counselor will then
forward Attachment 10, Active Grievances Process Form and the new
grievance back to the Grievance Coordinator.
Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 6 of 16

 

 

GEORGIA DEPARTMENT OF CORRECTIONS
Standard Operating Procedures

 

Policy Name: Statewide Grievance Procedure

 

 

 

 

Policy Number: 227.02 Effective Date: 2/26/2018 Page Number: 6 of 16

Authority: Originating Division: Access Listing: |

Commissioner Facilities Division Level II: Required Offender
Access

 

 

 

c. The Department will not further review a dropped grievance and the
Offender’s ability to file a grievance or otherwise seck administrative
review for the subject matter of a dropped grievance will be forfeited.

d. If the Offender fails to return Attachment 10, Active Grievances Process
Form within five (5) Calendar Days, then the third (3") grievance will not
be processed or reviewed further and the Offender’s ability to file a
grievance or otherwise seek administrative review for the subject matter
of the third (3™) prievance will be forfeited.

e. If the Offender returned Attachment 10, Active Grievances Process Form
after five (5) Calendar Days, it may be accepted with Good Cause.

5. The following do not count toward the two (2) Active Grievance limit and
will be processed under the regular procedure:

a. A grievance submitted by the Offender as an Emergency Grievance, and
determined by the Grievance Coordinator to be an Emergency Grievance;

b. A grievance that involves allegations of physical abuse with significant
injury to the Offender; and

c. A grievance that the Grievance Coordinator determines involves an
important issue of prison Security or administration, such as a serious
threat to life, health, or safety of any person.

6. Grievances will be rejected that include threats, profanity, insults, or racial
slurs that are not a part of the Offender’s complaint.

7. Range of Remedies: Remedies include all reasonable and effective
resolutions, which may range from corrective action by the
Warden/Superintendent up to statewide policy changes by the Commissioner.
Monetary awards are not allowed, except for missing or damaged property
claims,
Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 7 of 16

 

GEORGIA DEPARTMENT OF CORRECTIONS
Standard Operating Procedures

Policy Name: Statewide Grievance Procedure

 

 

 

 

 

Policy Number: 227.02 Effective Date: 2/26/2018 Page Namber: 7 of 16
Authority: Originating Division: Access Listing:
Commissioner Facilities Division Level Il: Required Offender
Access
I

 

 

 

 

C. The Grievance procedure has two (2) Steps. Step 1: Original Grievance and Step
2: Central Office Appeal:

1. Step 1; Original Grievance:

a. The Offender’s complaint and requested relief must be stated legibly and
in writing in the space provided on the Grievance Form and on one (1)
additional page attached to the Grievance Form. The Offender may write
on only one (1) side of a page.

b. The complaint on the Grievance Form must be a single issue/incident.

¢. The Offender must sign and hand-deliver the Grievance Form to any
Counselor. Immediately upon receipt of a grievance, the Counselor must
give the Offender the receipt from the bottom of the Grievance Form,
Grievances submitted through the mail (in-house or U.S. Postal Services)
will not be processed except for Good Cause.

d. The Offender must submit the Grievance Form no later than ten (10)
Calendar Days from the date the Offender knew, or should have known,
of the facts giving rise to the grievance. Grievances filed later than ten
(10) days may only be considered upon Good Cause.

e. Screening:

i. The Grievance Coordinator will screen the grievance. During
screening, the Grievance Coordinator may:

1) Accept the grievance for processing;

2) Recommend that the Warden/Superintendent reject the grievance
pursuant to one (1) of the categories listed in subsection b. below;
or
Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 8 of 16

 

GEORGIA DEPARTMENT OF CORRECTIONS

 

 

 

 

Standard Operating Procedures
Policy Name: Statewide Grievance Procedure
Policy Number: 227.02 Effective Date: 2/26/2018 Page Number: 8 of 16
| Authority: Originating Division: Access Listing:
Commissioner Facilities Division Level I: Required Offender
Access fl

 

 

 

 

iii. Grievances rejected by the Warden/Superintendent

iv,

 

3) If there are two (2) Active Grievances, advise the Offender that he
may voluntarily drop one (1) of the two (2) Active Grievances
utilizing Attachment 10, Active Grievances Process Form.

The Warden/Superintendent or designee
it:

should reject the grievance if

1) Raises a non-grievable issue as defined in Paragraph (IV) (B) (2);

2) Is not filed timely; however, the Grievance Coordinator may
waive the time limit for Good Cause;

3) Includes threats, profanity, insults, or racial slurs that are not a
part of the Offender’s complaint;

4) Raises more than one (1) issue/incident; or

5) Contains any extra pages other than those allotted
Writing on the backside of a page.

and has any

shall be retumed
to the Grievance Coordinator, who will send the
Warden’ s/Superintendent’s decision, Attachment Hl,
Warden’ /Superintendent’s Rejected Grievance Response, to the
Offender's Counselor. The Counselor must then give a copy of

Attachment 11, Warden’s/Superintendent’s Rejected Grievance
Response to the Offender and heve the Offender sign an
acknowledgement of receipt.

Wardens/Superintendents must still act on the information contained
in a rejected grievance that concerns the health or safety of any person
in accordance with good prison management.

The Offender may appeal the Warden’s/Superintendent’s decision to
reject the grievance to Central Office,
Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 9 of 16

 

 

 

 

 

[ GEORGIA DEPARTMENT OF CORRECTIONS
Standard Operating Procedures
Policy Name: Statewide Grievance Procedure
Policy Number: 227.02 Effective Date: 2/26/2018 Page Number: 9 of 16
Authority: Originating Division: Access Listing:
Commissioner Facilities Division Level II: Required Offender
Access

 

 

 

 

 

vi. Accepted grievance will be returned to the Grievance Coordinator for
processing.

vii. All rejected and accepted grievances shall be entered into SCRIBE.
f. Processing:

i. The Grievance Coordinator shall appoint an appropriate staff member
to thoroughly investigate the Offender’s complaint. The investigation
may include interviewing the Offender, interviewing witnesses, taking
statements, and obtaining documents.

ii, Upon completing the investigation, the staff member must write a
complete report, attaching all relevant documentation, and submit it to
the Grievance Coordinator. (Refer to Attachment 2, Staff Local
Investigative Form) The report must contain:

1) A summary of the facts surrounding Offender’s complaint;
2) The staff member’s conclusions: and
3) A recommendation for resolution,

iii, The Grievance Coordinator will then review the staff report and
submit a recommendation to grant or deny the prievance to the
Warden/Superintendent.

iv. The Warden/Superintendent or Designee will then review the
grievance, the staff report, and the Grievance Coordinator's
recommendation and issue a decision to grant or deny the grievance.
The decision must be in writing and must state the reasons for the
decision.

v. The Warden/Superintendent or Designee will send the prievance
decision to the Grievance Coordinator, who will send it to the
Offender’s Counselor. The Counselor must then give the decision to
Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 10 of 16

 

GEORGIA DEPARTMENT OF CORRECTIONS
Standard Operating Procedures

Policy Name: Statewide Grievance Procedure

 

 

 

 

 

 

 

 

 

Policy Number: 227.02 Effective Date: 2/26/2018 Page Number: 10 of 16
Authority: Originating Division: Access Listing:
Commissioner Facilities Division Level I: Required Offender
Access
|
the Offender and have the Offender sign an acknowledgement of
receipt,

vi. The Grievance Coordinator will retain a copy of the grievance, the
staff report (including any attachments to the staff report), the
recommendation, and the Warden’s/Superintendent’s decision,

vii. The Offender may appeal the Warden's/Superintendent’s decision to
Central Office.

8. The Warden/Superintendent has forty (40) Calendar Days from the date
the Offender gave the Grievance Form to the Counselor to deliver the
decision to the Offender. A one-time, ten (10) Calendar Days-extension
may be granted; however, the Offender must be advised, in writing, of the
extension prior to the expiration of the original forty (40) Calendar Days.

h. Referral to the Office of Professional Standards, Criminal Investigation
Division by Region:

i, Rejected Grievances: Grievances with Physical Force Non-
Compliance allegations that satisfy the criteria for rejection pursuant
to Paragraph (IV)(C)(1)(e)(i) shall be entered into SCRIBE and
rejected. Although the grievance has been rejected pursuant to policy
guidelines, an investigation is warranted due to the nature of the
allegation. The facility shall forward a copy of the grievance packet
containing all relevant information to the Office of Professional
Standards, Criminal Investigation Division by Region for review and
any action deemed appropriate.

Although the grievance has been rejected, the investigative process
will continue. Attachment 12, Rejected: Notification of Referral to the
Office of Professional Standards will be given to the Offender, who
will sign acknowledging receipt. The Offender shall be notified upon
the completion of the investigation conducted by the Criminal
Investigation Division.
Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 11 of 16

 

GEORGIA DEPARTMENT OF CORRECTIONS
Standard Operating Procedures

Policy Name: Statewide Grievance Procedure

 

 

 

Policy Number; 227.02 Effective Date: 2/26/2018 Page Number: 11 of 16

Authority: Originating Division: Access Listing:

Commissioner Facilities Division Level II: Required Offender
Access

 

 

 

 

 

 

ii. Accepted Grievances: If a grievance alleges Physical Force Non-
Compliance and is accepted, the facility shall forward a copy of the
grievance packet containing all relevant information to the Office of
Professional Standards by Region for review and any action deemed
appropriate,

Attachment 6, Notification of Referral to the Office of Professional
Standards will be given to the Offender, who will sign
acknowledging receipt. This action effectively closes the grievance.
This decision is not appealable, Although the grievance is closed,
the investigative process will continue. The Offender shall receive a
respotise upon the completion of the investigation conducted by the
Office of Professional Standards,

2. Step 2: Central Office Appeal:
a. The Offender may file a Central Office Appeal only after:
i, The Offender receives the Warden’s/Superintendent’s response to the
grievance; or
ii. The time allowed for the Warden’s/Superintendent’s decision to be
given to the Offender has expired.

Note: Offenders may nat appeal accepted grievances forwarded
to Criminal Investigations.

b. The Offender has seven (7) Calendar Days from the date he/she receives
the response to the grievance (including a rejection as untimely) to file a
Central Office Appeal. The Grievance Coordinator or Commissioner’s
Designee may waive this time limit for Good Cause.

c. The Offender must fill out and sign Attachment 5, Central Office Appeal
Form and give it to his/her Counselor. The Counselor must sign and date
the Central Office Appeal Form and must give the Offender the receipt,
Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 12 of 16

 

 

 

GEORGIA DEPARTMENT OF CORRECTIONS
Standard Operating Procedures

Policy Name: Statewide Grievance Procedure

 

 

 

 

 

 

 

.
Policy Number: 227,02 Effective Date: 2/26/2018 Page Number: 12 of 16
Authority: Originating Division: Access Listing:
Commissioner Facilities Division Level Il: Required Offender
Access

 

 

 

which is the bottom portion of Attachment 5, Central Office Appeal
Form.

d. The Grievance Coordinator must send the grievance, the
Warden’ s/Superintendent’s decision, Attachment 5, Central Office
Appeal Form, and any supporting documentation to Commissioner's
Designee for review. However, the Grievance Coordinator does not
have to send paper copies of any documents if those documents are
available electronically, unless the Commissioner’s designee specifically
requests those documents.

e. The Commissioner or his/her designee has 120 Calendar Days after
receipt of the Central Office Appeal Form to deliver a decision to the
er.

f. The Commissioner’s designee will send the Central Office Appeal
decision to the facility Grievance Coordinator. The Grievance
Coordinator will promptly give it to a designated staff member for
delivery to the Offender. That staff member must then promptly give the
Central Office Appeal decision to the Offender and have the Offender
sign the form acknowledging that he/she received the response.

g. Ifthe Commissioner or the Commissioner’s designee determines that the
grievance should have been accepted, the Central Office Appeal decision
must also address the merits of the Offender’s grievance.

D. Emergency Grievances Procedure:

1. Emergency Grievances must be immediately referred to the Grievance
Coordinator (or Duty Officer, if after hours),

2. The Grievance Coordinator/Duty Officer must determine if the Grievance fits
the definition of an Emergency Grievance. If it does, the Grievance
Coordinator/Duty Officer must immediately take whatever action necessary
to protect the health, safety, or welfare of the Offender, and provide an initial
response within 48-hours. This information will be documented and the
Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 13 of 16

 

- GEORGIA DEPARTMENT OF CORRECTIONS
Standard Operating Procedures

Policy Name: Statewide Grievance Procedure

 

 

 

 

 

 

Policy Number: 227.02 Effective Date: 2/26/2018 Page Number: 13 of 16

Authority: Originating Division: Access Listing:

Commissioner Facilities Division Level II: Required Offender
i Access

 

 

 

 

Offender must be given a written response to his Emergency Grievance
within five (5) Calendar Days,

3. Ifthe Grievance Coordinator/Duty Officer determines that the grievance does
not fit the definition of an Emergency Grievance, then the Grievance
Coordinator/Duty Officer will submit the grievance to the Grievance
Coordinator for processing the grievance according to regular grievance
procedure,

E, Administration and Record-keeping for the Grievance Procedure:

1. The Commissioner may delegate his/her authority over grievance matters to a
designee. ~

2. Confidentiality of Grievances;

a. All paper copies of grievances and related documents retained at the
institution must be kept in a local working file within the office of the
Grievance Coordinator in a locked cabinet. Paper copies of grievance
documents retained by Central Office staff must be kept in a separate file.
Electronic grievance documents must have similar restricted access, If
there is a scanning process available to the Grievance Coordinator at the
local level or the Commissioner's Designee at the Central Office level,
then once the decision is made, the local working file may be scanned
into a PDF file. This file will be assigned a unique file name following
the statewide guidelines and stored in a secured, limited access folder on
the network.

b. A Grievance must not be placed in the Offender’s file or referred to in
SCRIBE case notes,

c. Grievances may be made available to staff members involved only to the
extent necessary for processing the Grievance or for an audit.

3. Grievance ‘Coordinator: The Warden/Superintendent must appoint a
Grievance Coordinator and an Alternate Grievance Coordinator.
Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 14 of 16

 

GEORGIA DEPARTMENT OF CORRECTIONS
Standard Operating Procedures

Policy Name: Statewide Grievance Procedure

 

 

 

 

 

Policy Number: 227,02 Effective Date: 2/26/2018 Page Number: 14 of 16

Authority: Originating Division: Access Listing:

Commissioner Facilities Division Level I: Required Offender
Access

 

 

 

4. Grievance Coordinator Duties:
a. Ensure compliance with the Grievance SOP;
b. Maintain the SCRIBE records on grievances;

c. Retain all records and documentation relevant to grievances as provided
by this policy;

d. Coordinate the timely investigation of grievances.

5. When a grievance is filed in reference to a different facility, the Grievance
Coordinator at the Offender’s current facility will retain a copy of the
grievance and will forward the original grievance to the Grievance
Coordinator at the named facility for screening and processing.

6. Electronic Records: Grievances and related documents may be created and
stored electronically (such as if they are scanned into SCRIBE). An
electronic record may be used in the same manner as a paper record,

7. A copy of the Central Office Appeal decision and the Offender’s signed
acknowledgement will be kept in the grievance file. All attachments,
statements, and related documents will be retained in the Central Office file.
If these records are stored electronically, the paper copies do not need to be
retained.

8. Employee Training: All facility employees will be required to attend
grievance training. The training officer will document this annually.

9. Deadlines and time calculation: If the final day of a deadline falls on a day
that is not a Business Day, then the deadline expires on the next Business
Day.
Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 15 of 16

 

GEORGIA DEPARTMENT OF CORRECTIONS
Standard Operating Procedures

Policy Name: Statewide Grievance Procedure

 

 

 

Policy Number: 227.02 Effective Date: 2/26/2018 Page Number: 15 of 16

Authority: Originating Division: Access Listing:

Commissioner _- Facilities Division Level II: Required Offender
Access

 

 

 

 

 

10. Released or Transferred Offenders: Facilities shall continue to screen and
Process grievances of Offenders who were subsequently released or
transferred from the facility after the grievance was filed.

11. If the Offender filed a Central Office appeal of the
Warden’s/Superintendent’s decision prior to being released, the appeal will
not be processed.

F. Evaluation of the Grievance Procedure:

1. The Office of Professional Standards, Audits and Compliance Unit must
audit and evaluate the grievance process at least once every twelve (12)
months,

2. The Office of Planning and Strategic Management will generate semi-annual
reports regarding the number and type of grievances filed and will present
those reports to the Commissioner, the Director of Field Operations, and the
General Counsel of the Department.

¥. Attachments:

Attachment 1: Offender Grievance Form (Includes section —_ for
Warden’s/Superintendent’s Grievance Response: Grievance
Resolution Letter);

Attachment 2: Staff Local Investigative Form;

Attachment 3: Witness Statement Form;

Attachment 4: Warden’s Response Form;

Attachment 5: Grievance Appeal to Central Office Form;

Attachment 6: Notification of Referral to Office of Professional Standards;

Attachment 7: Grievance Rejection Code Form;

Attachment 8: Grievance Resolution/Drop Form;

Attachment 9: Central Office Appeal Response Form;

Attachment 10: Active Grievances Process Form;

Attachment 11: Warden’ s/Superintendent’s Rejected Grievance Response;
and
Case 5:19-cv-00383-TES-CHW Document 37-3 Filed 06/04/20 Page 16 of 16

GEORGIA DEPARTMENT OF CORRECTIONS
Standard Operating Procedures

Policy Name: Statewide Grievance Procedure

 

 

 

 

 

 

 

Policy Number: 227.02 Effective Date: 2/26/2018 Page Number: 16 of 16
| Authority: Originating Division: Access Listing:
Commissioner Facilities Division Level II: Required Offender
Access

 

 

 

Attachment 12: Rejected: Notification of Referral to the Office of
Professional Standards;

VI. Record Retention of Forms Relevant to this Policy:
All Grievance related paper documents shall be retained in the Grievance
Coordinator's file for four (4) years after the final disposition of the grievance and
then destroyed. All grievance related documents within SCRIBE will be
permanently maintained. There is no retention schedule for Attachment 10, Active
Grievances Process Form.
